DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/11/2022 has been entered. 
Claims 1-10 remain pending and are examined herein on the merits.
Applicant’s amendments to the specification (abstract) have overcome the objection previously set forth in the Non-Final Office Action mailed 11/12/2021 (hereinafter the OA).

Response to Arguments
Applicant's arguments filed 02/11/2022 (hereinafter, Remarks) have been fully considered but they are not persuasive.
Applicant begins by arguing that “Harrison fails to disclose ‘measuring the reverse wind speed Vx- of the X axis and the forward wind speed Vx+ of the X axis or the reverse wind speed Vy- and the forward wind speed Vy+ of the Y axis at the same time,’ as recited in claim 1.” (Remarks p.7, final paragraph; emphasis added; see also p.9). 
However, claim 1 does not recite that the term “at the same time”. Instead limiting by the X and Y direct wind speed probe assemblies being configured to:
“measure an X-direction wind speed, the X-direction wind speed comprises a wind speed in a reverse direction of an X-axis, and a wind speed in a forward direction of the X-axis” 
and 
“measure a Y-direction wind speed, the Y-direction wind speed comprises a wind speed in a reverse direction of a Y-axis, and a wind speed in a forward direction of the Y-axis” respectively (see both instant claim 1 and the Remarks at p.8).
As such the language as actually claimed in claim 1 above is addressed by [0061-62], [0065-67] and fig. 4 of Harrison as cited in the OA on p.4. 
Specifically, these paragraphs and the chart of fig. 4 teach using a sensor which measures the wind direction in both a positive (+) and negative (-) X and Y directions, the partial calibrated results are shown in fig. 4. It is noted that while only a single sign (+ or -) is given such a sign is a result of BOTH positive and negative flows of the wind (resulting in the total measured result) and these flows are measured by the sensor configuration as shown in fig. 1A (see treatment of claim 1 on pp.3-4 of the OA). That is, the velocity and sign of the wind speed in the X and Y directions comprise both “a wind speed in a reverse direction” and “a wind speed in a forward direction” of each axis as claimed (see treatment of claim 1 in the OA at pp.3-4).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring the positive and negative wind speeds separately and at the same time – see Remarks pp.7-9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant then argues that Efimov fails to cure the deficiencies of Harrison (Remarks at p.9). However, Efimov is not cited as teaching the positive and negative wind direction measurements but rather for some of the structural details of claims 5-9 (see the OA pp.5-10).
See response to arguments regarding Harrison above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant concludes by arguing various functional advantages for the instant invention (simple structure; small volume; uses in coal mines; measurement of breeze vector fields; no power supply; uses in flammable/explosive environments – see Remarks pp.9-10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantages referenced above) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the position of the office must remain that upon knowledge of the cited art one of ordinary skill in the art would have had all the information and motivation required to make the invention as claimed at the time it was made.
See rejections under 35 USC 102 and 103 reiterated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harrison et al. (US 20110079072; hereinafter Harrison).

Regarding claim 1, Harrison teaches a two-dimensional wind-speed (“S” see at least abstract) and wind-direction (“W” see at least abstract) sensor (abstract; fig. 1A; see [0008-14]), comprising: 
an X-direction wind speed probe assembly (at least element 132 with constituent elements such as loop 210; see figs. 1A, 2, and 3; [0060]) and a Y-direction wind speed probe assembly (at least element 134 with constituent elements such as loop 220; see figs. 1A, 2 and 3; [0060]), 
wherein the X-direction wind speed probe assembly and the Y-direction wind speed probe assembly are perpendicular to each other (see at least fig. 1A; [0009] teaches that the elements are orthogonal; [0049] teaches that the elements are perpendicular to each other), 
the X-direction wind speed probe assembly is configured to measure an X-direction wind speed (represented as voltage Vx; see fig. 4; [0057] teaches “These electrical parameters of the first loop and the second loop can be used to determine the wind speed (S) and direction (W) of the fluid flow, e.g., an air flow or air stream.”; see also [0059]), the X-direction wind speed comprises a wind speed in a reverse direction of an X-axis (“-”; “Vx” with “SIGNx” being negative - [0061]; see also [0062] and [0065-67]; see fig. 4), and a wind speed in a forward direction of the X-axis (“+”; “Vx” with “SIGNx” being positive – [0061]; see also [0062] and [0065-67]; see fig. 4); and 
the Y-direction wind speed probe assembly is configured to measure a Y-direction wind speed (represented as voltage Vy; see fig. 4; [0057] teaches “These electrical parameters of the first loop and the second loop can be used to determine the wind speed (S) and direction (W) of the fluid flow, e.g., an air flow or air stream.”; see also [0059]), the Y-direction wind speed comprises a wind speed in a reverse direction of a Y-axis (“-”; “Vy” with “SIGNy” being negative - [0061]; see also [0062] and [0065-67]; see fig. 4), and a wind speed in a forward direction of the Y-axis (“+”; “Vy” with “SIGNy” being positive – [0061]; see also [0062] and [0065-67]; see fig. 4).

Regarding claim 9, Harrison teaches a detecting device (at least 200; see fig. 2; [0056]) and the two-dimensional wind-speed and wind-direction sensor according to claim 1 (see treatment of claim 1 above), wherein the detecting device is connected with the two-dimensional wind-speed and wind-direction sensor (see fig. 2 showing such connectivity; see also [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 20110079072; hereinafter Harrison) in view of Efimov et al. (US 20180172809; hereinafter Efimov).

Regarding claim 5, Harrison lacks direct and specific teaching of a three-way joint, a first optical cable joint and a second optical cable joint, wherein two ends of the X-direction wind speed probe assembly are respectively connected with the three-way joint and the first optical cable joint; and two ends of the Y-direction wind speed probe assembly are respectively connected with the three-way joint and the second optical cable joint.
However, Efimov teaches an apparatus for measuring temperature, air/wind velocity/speed and wind direction (abstract; [0028] “the spontaneous Rayleigh-Brillouin scattering (RBS) of laser light by air can be used in atmospheric remote sensing to derive the pressure, temperature, and bulk velocity of the air” … “Wind velocity includes the wind speed and its direction”) using at least the three-way joint (see fig. 4 where elements 28/72/82/92 join) of waveguides which may be optical waveguides/cables (see fig. 4 showing the optical pathways of the laser light from the laser 20 to the photodetectors PD1-3; [0029]; [0035-36]; and [0047]) for detecting the direction and speed of wind ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wind speed/direction detector of Harrison with the specific knowledge of using the optical system with a three-way joint for detecting wind speed/direction of Efimov. This is because such an optical system allows for using laser detection techniques to measure additional parameters of the air ([0021] of Efimov). This is important in order to provide better data to end users.

Regarding claim 6, Harrison lacks direct and specific teaching of a first bracket, a second bracket and a third bracket, wherein the first bracket is connected with the three-way joint, the second bracket is connected with the first optical cable joint, and the third bracket is connected with the second optical cable joint.
However, Efimov teaches an apparatus for measuring temperature, air/wind velocity/speed and wind direction (abstract; [0028] “the spontaneous Rayleigh-Brillouin scattering (RBS) of laser light by air can be used in atmospheric remote sensing to derive the pressure, temperature, and bulk velocity of the air” … “Wind velocity includes the wind speed and its direction”) using at least the three-way joint (see fig. 4 where elements 28/72/82/92 join) of waveguides which may be optical waveguides/cables (see fig. 4 showing the optical pathways of the laser light from the laser 20 to the photodetectors PD1-3; [0029]; [0035-36]; and [0047]) for detecting the direction and speed of wind ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wind speed/direction detector of Harrison with the specific knowledge of using the optical system with a three-way joint for detecting wind speed/direction of Efimov. This is because such an optical system allows for using laser detection techniques to measure additional parameters of the air ([0021] of Efimov). This is important in order to provide better data to end users.
Harrison and Efimov lack direct and specific teaching of connection elements via brackets.
However, official notice is taken that brackets are a conventional or well-known feature or method for attaching members to one another. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to attach the elements of Efimov to one another by brackets in order to ensure a secure and permanent structure.

Regarding claim 7, Harrison lacks direct and specific teaching of an ambient temperature grating probe, wherein the ambient temperature grating probe is provided within the second optical cable joint or the first optical cable joint, and the ambient temperature grating probe is configured to measure an ambient temperature.
However, Efimov teaches an apparatus for measuring temperature, air/wind velocity/speed and wind direction (abstract; [0028] “the spontaneous Rayleigh-Brillouin scattering (RBS) of laser light by air can be used in atmospheric remote sensing to derive the pressure, temperature, and bulk velocity of the air” … “Wind velocity includes the wind speed and its direction”) using at least “structures such as distributed feedback Bragg (DFB) gratings” ([0050]) and may be used to measure air temperature ([0021]; see also [0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wind speed/direction detector of Harrison with the specific knowledge of using the optical system for detecting wind speed/direction and air temperature of Efimov. This is because such an optical system allows for using laser detection techniques to measure additional parameters of the air such as at least pressure ([0021] of Efimov). This is important in order to provide better data to end users.

Regarding claim 8, Harrison teaches that the X-direction wind speed probe assembly and/or the Y-direction wind speed probe assembly of the two-dimensional wind-speed and wind-direction sensor are connected with an external detecting device (see fig. 2 showing such connectivity).
Harrison lacks direct and specific teaching that the connection is through an optical fiber; and the optical fiber comprises a first optical fiber and a second optical fiber, the X-direction wind speed probe assembly is connected with the first optical fiber, the Y-direction wind speed probe assembly is connected with the second optical fiber, and the first optical fiber and the second optical fiber are connected in series, and configured to be connected with the detecting device; or the optical fiber comprises a first optical fiber and a second optical fiber, the X-direction wind speed probe assembly is connected with the first optical fiber, the Y-direction wind speed probe assembly is connected with the second optical fiber, and the first optical fiber and the second optical fiber are configured to be connected to two ports of the detecting device, respectively.
However, Efimov teaches an apparatus for measuring temperature, air/wind velocity/speed and wind direction (abstract; [0028] “the spontaneous Rayleigh-Brillouin scattering (RBS) of laser light by air can be used in atmospheric remote sensing to derive the pressure, temperature, and bulk velocity of the air” … “Wind velocity includes the wind speed and its direction”) using at least optical fibers/waveguides (see fig. 4 showing at least first and second optical waveguides 26 and 72 as well as additional optical waveguides) which may be connected in series (see fig. 4 showing a series connection from 26 through 28 to 72) and connected to detecting device PD1 (photodetector 74; see fig. 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wind speed/direction detector of Harrison with the specific knowledge of using the optical system with waveguides connected in series for detecting wind speed/direction and air temperature of Efimov. This is because such an optical system allows for using laser detection techniques to measure additional parameters of the air such as at least pressure ([0021] of Efimov). This is important in order to provide better data to end users.

Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Kearney et al. (US 20180045751) abstract and figs. 1-3;
Barre et al. (US 20100089145) abstract and figs. 6 and 10.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855